DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Allowable Subject Matter
Claims 1 – 4 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, prior arts of Suzuki et al. (US 10,389,056), Watanabe et al. (US 10,153,598) and Feldner et al. (US 11,069,992) teach “a connector comprising: a terminal that moves in a contact direction with respect to a counterpart terminal and comes into contact with the counterpart terminal; a housing that accommodates at least a portion of the terminal; a temperature sensor that is accommodated in the housing, is disposed in a space portion formed by the housing and the terminal, and detects a temperature of the terminal; and a holding structure that holds the temperature sensor to be movable in at least a first orthogonal direction in the space portion, wherein the housing has a base portion”.
However, none of Suzuki et al. (US 10,389,056), Watanabe et al. (US 10,153,598) and Feldner et al. (US 11,069,992) teaches “a pressing arm portion extending from the base portion in the contact direction and elastically deformable in the first orthogonal direction orthogonal to the contact direction, the pressing arm portion has a protrusion portion that protrudes into the space portion and comes into contact with the temperature sensor, and when the protrusion portion comes into contact with the temperature sensor, the pressing arm portion is elastically deformed to press the temperature sensor located in the space portion with respect to the first 4919P01326 0001 PYZA-21027-US: FINAL orthogonal direction, and the pressed temperature sensor is brought into contact with the terminal”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in independent claim 1. These limitations, in combination with the remaining limitations of claim 1, are neither taught nor suggested by the prior art of record, therefore claim 1 is allowable.
Claims 2 – 4 are dependent on clam 1 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I./Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831